Citation Nr: 1219776	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An opinion is needed to determine whether the Veteran's hearing loss onset in service or is causally related to service.  The Board acknowledges that the record includes an opinion.  The August 2008 VA opinion is not adequate for adjudicative purposes, however: the examiner does not discuss the evidence of an in-service worsening of the Veteran's hearing (as shown by the entrance and separation examinations, specifically at 1000 and 4000 Hertz in the right ear and 500, 2000, and 4000 Hertz in the left ear), and it appears that the examiner's opinion was based on a determination that the Veteran had normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, another opinion is needed

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all relevant VA treatment records have been associated with the file.

2.  Forward the claims folder to a VA audiologist for an opinion as to the likely etiology of the hearing loss.  After reviewing the record, the examiner should opine whether it is at least as likely as not that the Veteran's hearing loss is related to service.  A rationale for any expressed is requested, particularly with discussion of the in-service audiometric findings and in-service noise exposure.  The examiner is reminded that normal audiological findings at separation are not determinative.  The examiner is also reminded that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

